Citation Nr: 1409198	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of a cervical spine strain.  

2.  Entitlement to a separate compensable rating for post-concussive headaches.  

3.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) with anxiety and depressive disorder.  

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION


The Veteran served on active duty, including service in combat, from August 2005 to September 2008. 

In March 2012, the Veteran testified during a hearing held at the RO before the undersigned.  A transcript is of record.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU is addressed in the REMAND section portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Residuals of a cervical spine strain are manifested by subjective reports of pain and stiffness and objective findings of a mild disc bulge resulting in flexion limited to 45 degrees.  He has not been prescribed bed rest and the disorder is not shown to result in any associated neurologic disability.  

2.  The Veteran reports daily mild headaches.  He does not have a distinctly diagnosed headache disorder, to include migraine headaches.  

3.  PTSD with anxiety and depressive disorder results in impaired sleep, hypervigilence, mildly depressed mood, and difficulty concentrating, resulting in only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a cervical spine strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).  

2.  The criteria for a separate rating for post-concussive headaches have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, DC 8045 (2013).  

3.  The criteria for an initial rating in excess of 30 percent for PTSD with anxiety and depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Cervical Spine 

The Veteran seeks a remand of this matter to obtain another VA examination.  He does not contend that the service-connected disability has significantly worsened since the most recent VA examination in March 2010.  Instead, he testified that the examiner did not use a "sonic goniometer" during the examination and, that as a result, the examination should be considered void.  He also states that he quit employment as a lab technician in part due to his upper back condition.  

The Board finds that a remand is not required and that the evidence is sufficient to rate the service-connected disability.  First, the March 2010 VA examiner measured the Veteran's range of motion.  While the report does not specify whether the examiner used a goniometer to measure range of motion, absence credible evidence to the contrary, the Board presumes that the examination was undertaken in accordance with proper protocols.  

The Board considers several diagnostic codes in evaluating the Veteran's cervical spine disability.  DC 5235 (vertebral fracture or dislocation), DC 5236 (sacroiliac injury and weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal stenosis), DC 5239 (spondylolisthesis or segmental instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative arthritis of the spine) (see also, DC 5003), and DC 5243 (IVDS) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  

The regulations provide that back disabilities are rated under either the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a. 

The General Rating Formula provides for assignment of a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating requires forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.

IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  According to the IVDS Formula, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Here, upon VA examination at the time of the Veteran's discharge from active duty, range of neck motion was limited to 30 degrees of flexion.  It was not limited to 15 degrees or less, nor did it result in ankylosis or any associated neurologic disorder.  

The March 2010 VA examination revealed subjective reports of neck pain and stiffness.  However, the Veteran took no medications for the neck pain.  There were no subjective reports concerning radiation of pain, weakness, fatigue, or lack of endurance.  He denied any flare-ups or incapacitating episodes.  Significantly, he denied missing any time from work due to the disability.  

Objectively, there was no tenderness to palpation of the cervical spine or its musculature.  He could perform flexion from 0 to 45 degrees with pain occurring at the end of range.  There was no change in active or passive range of motion following repeat testing and no additional loss due to painful motion, weakness, lack of endurance, incoordination or instability.  

A 30 percent rating requires forward flexion of the cervical spine 15 degrees or less or evidence of ankylosis, neither of which were demonstrated on examination.  In addition, there was no evidence of any associated neurologic condition.  In describing the disability, the examiner noted that it did not affect his activities of daily living, sedentary employment or physical activity.  

In addition, while the Veteran supplied numerous private treatment records, they do not reveal cervical spine symptoms associated with a higher rating.  For instance, a private sports medicine record dated in February 2011 noted reports of pain as "1" on a scale from 0-10.  MRI findings revealed no fracture but a minimal disc bulge at C3-4.  While they show some limitation in motion they do not include range of motion studies nor do they suggest that motion is limited to 15 degrees or results in any ankylosis.  Significantly, they do not show that the disability requires bed rest as prescribed by a physician.  

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as neck pain and stiffness (limited motion), are the symptoms included in the criteria found in the rating schedule for his disability.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Headaches

By way of history, the January 2009 rating decision granted service connection for post-concussive headaches and assigned an initial 10 percent rating.  Thereafter, in a September 2009 decision, the RO granted service connection for "traumatic brain injury with post concussive headaches."  An initial 40 percent rating was assigned.  

In granting the claim the RO stated: 
 
We have granted a 40 percent disability evaluation based on the highest severity level of "2," which was assigned for the following facets: social interaction; neurobehavioral effects. The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination. Only one evaluation is assigned for all the applicable facets. The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination. Only one evaluation is assigned for all the applicable facets. A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination. Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately. (emphasis added)

While the Veteran did not disagree with the 40 percent rating assigned in the September 2009 decision granting service connection for traumatic brain injury (TBI) with post concussive headaches, he contends that the headache disorder should be separately evaluated.  

The Board has considered the evidence of record but finds that the service-connected post concussive headache disorder is most appropriately rated as part of the TBI disability and, therefore, should not be separately rated.  

Service connection for the post concussive headache disorder was granted based upon the Veteran's combat history which involved exposure to improvised explosive devices.  In granting service connection for TBI, the RO recognized the Veteran's honorable service in combat and further acknowledged that he had cognitive impairment as a result of the TBI.  

The criteria for TBI specifically provide that subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  It instructs to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" (the Evaluation of Cognitive Impairment table).  The evaluation assigned based on the Evaluation of Cognitive Impairment table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Note (1) clarifies that: There may be an overlap of manifestations of conditions evaluated under the Evaluation of Cognitive Impairment table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

The diagnostic criteria make clear that the headache disorder is rated as part of the rating based on cognitive impairment.  The rating criteria, however, do permit a separate evaluation for any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the Evaluation of Cognitive Impairment table.  

Here, however, the evidence does not suggest a distinct diagnosis.  Specifically, the medical records do not include findings of a migraine headache disability.  Rather, the evidence consistently describes the subjective reports as being a post-concussive headache disorder associated with the TBI.  For instance, during the VA examination in September 2009, the Veteran described daily mild headache.  The pertinent assessment was mild TBI and tension subtype headaches.  

During VA examination in March 2010, the headaches were described as "daily, mild headaches" with more severe headaches occurring once a week.  The pertinent assessment was "daily, mild tension-type headaches which do not interfere with his ADL's, physical activity, or occupation."  The more severe headaches were described as "migranous in nature," but, significantly, no diagnosis of a separate and distinct migraine headache disability was rendered.   

As such, the Board finds that the post concussive headache disorder is most appropriately rated as part of the service-connected TBI disability.  The Board emphasizes that the Veteran is in receipt of a 40 percent evaluation for that disability.   

PTSD with Anxiety and Depressive Disorder

PTSD is rated as 30 percent disabling under DC 9411.  A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered. In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126.

The Board has reviewed all the evidence of record but finds that an initial rating in excess of 30 percent is not warranted.  Specifically, during his initial VA examination in August 2008, the examiner acknowledged that while the Veteran was exposed to combat and witnessed gruesome and terrifying sites, he reported only "mild intermittent symptoms of anxiety" and did not report hyperarousal, re-experiencing, avoidance, intrusive memories, or numbing.  He did not endorse symptoms typically associated with a 50 percent or greater rating.  In addition, the GAF score of 63 assigned is indicative of only mild occupational or social impairment.  

An August 2009 VA examination showed more severe psychiatric symptomatology more consistent with the 30 percent rating assigned.  He had intrusive thoughts several times a week, avoided crowds, and had difficulty falling asleep.  Depression was manifested by frustration, low energy, and low motivation.  However, symptoms typically associated with a 50 percent or greater rating were not shown.  

In addition, the evidence did not suggest occupational and social impairment with reduced reliability and productivity.  Rather, the Veteran was working full time, despite feeling anxious at work.  The GAF score of 59 assigned suggests moderate symptoms.  The examiner noted the psychiatric condition resulted in only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This corresponds to the 30 percent rating criteria but  not higher.  

During the March 2010 VA examination, the Veteran described impaired sleep, hypervigilence, mildly depressed mood, and difficulty concentrating.  While he had recently quit his job, he denied difficulties completing his work due to mental health or psychological difficulties.  The mental status examination did not reveal any impaired thought processes.  

The examiner noted that social functioning was impaired but had not worsened.  The GAF score of 60 assigned suggests moderate symptoms.  The examiner noted the psychiatric condition resulted in only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This corresponds to the 30 percent rating criteria but not higher.  

The Board has considered the records submitted following the hearing, however, they pertain to non-psychiatric disorders, and therefore do not serve to substantiate the claim for a higher rating.    

Finally, the Board finds that schedular evaluation assigned for PTSD with anxiety and depressive disorder is not inadequate. The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD.  His nightmares, intrusive thoughts, anxiousness, avoidance of crowds, and depression, are all among the symptoms considered by the rating schedule.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   

With respect to all claims, the Board has considered the Veteran's statements that his disabilities are worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  

Moreover, as the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. 

Finally, , as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by a letter dated in July 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the duty to assist, relevant medical evidence has been obtained.  Further, the Veteran was afforded VA medical examinations in August 2008, August 2009, and March 2010.  The examiners obtained an accurate history and provided a detailed explanation for the findings and opinions reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating these appeals.


ORDER

An initial rating greater than 20 percent for cervical spine strain is denied.  

A separate evaluation for post-concussive headaches is denied.  

An initial rating greater than 30 percent for PTSD with anxiety and depressive disorder is denied.    


REMAND

The Veteran testified that he is unable to secure gainful employment due to his service-connected disabilities.  This is an implied claim for TDIU; however, the claim has not been developed for Board review and is remanded for consideration.

1.  Provide the Veteran notice of the criteria necessary to substantiate the claim for TDIU and provide him an opportunity to identify or submit evidence relevant to the claim.  

2.  Schedule the Veteran for an examination to obtain an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the service-connected disabilities preclude securing and following a substantially gainful occupation.  

The examiner must consider the following service-connected disabilities; TBI (40% disabling), PTSD with anxiety and depressive disorder (30% disabling), cervical spine strain (20% disabling), lumbosacral strain (20% disabling), tinnitus (10% disabling), temporomandibular joint disorder (10% disabling), chronic right shoulder strain, chondromalacia patellae left knee, recurrent sprain right ankle, recurrent sprain left ankle (each 0% disabling).  

The examiner must have access to the pertinent evidence in Virtual VA.  As a single medical opinion regarding the combined impact of all service-connected disabilities is not required, more than one examination to determine the effect of service-connected disability on the Veteran's ability to obtain or maintain employment may be conducted.  

3.  Upon completion of the above, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue. 

An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


